UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 KWAKU ATTAKORA,

    Plaintiff,
                                                            Civil No. 12-1413 (CKK)
           v.

 DISTRICT OF COLUMBIA,

    Defendant.


                                 MEMORANDUM OPINION
                                    (February 27, 2015)

       Plaintiff Kwaku Attakora filed suit against Defendants the District of Columbia and

Mannone A. Butler alleging that the Defendants wrongfully terminated Plaintiff’s employment

with the District of Columbia on the basis of his national origin in violation of Title VII of the

Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq., and the District of Columbia

Human Rights Act (“DCHRA”), D.C. Code § 2-1403.01 et seq. Plaintiff further alleges that the

Defendants interfered with and/or retaliated against Plaintiff’s exercise of his rights under the

Family and Medical Leave Act (“FMLA”), 29 U.S.C. § 2601 et seq.1 The Court granted in part

Defendant District of Columbia’s motion to dismiss Plaintiff’s Amended Complaint, and

dismissed Plaintiff’s FMLA claim without prejudice. Mem. Op. (May 8, 2013), ECF No. [28].

The Court subsequently dismissed Defendant Butler from this suit after determining that Plaintiff

failed to ever properly serve Defendant Butler. Mem. Op (Dec. 5, 2013), ECF No. [52], at 6;

Minute Order (May 8, 2014). Accordingly, the only claims remaining before the Court are


       1
         In response to the Defendants’ motion to dismiss, the Plaintiff withdrew Counts Three
and Four of the Amended Complaint, alleging unlawful discrimination based on the Plaintiff’s
age.
Plaintiff’s claims against the District of Columbia that he was discriminated against because of

his national origin in violation of Title VII and the DCHRA. Presently before the Court is

Defendant’s Motion for Summary Judgment and Plaintiff’s Unopposed Motion for Leave to File

Sur-Reply.2 As Plaintiff’s Motion for Leave to File Sur-Reply is unopposed, the Court shall

GRANT Plaintiff’s Motion and consider Plaintiff’s sur-reply amongst the pleadings filed in this

case. Upon consideration of the pleadings,3 the relevant legal authorities, and the record as a

whole, the Court DENIES Defendant’s Motion for Summary Judgment for the reasons stated

below.

                                        I.     DISCUSSION

         Plaintiff is an African-American male of Ghanaian descent. Def.’s Stmt. ¶ 1. Beginning

in April 2008, Plaintiff worked as a Senior Statistician for the District of Columbia Criminal

Justice Coordinating Council (“CJCC”). Id. ¶¶ 2-3. Mannone Butler was appointed the interim

Executive Director of CJCC for three to four months in 2010 and again at the beginning of 2011

before being appointed CJCC’s Executive Director in May 2011. Id. ¶ 4; Pl.’s Stmt. ¶¶ 8, 14, 21.

On June 6, 2011, Plaintiff was called into Butler’s office where Michael Scott from the District

of Columbia Human Resources Department “formally terminated him.” Pl.’s Stmt. ¶ 24. The




         2
             ECF No. [69].
         3
           Defendant’s Motion for Summary Judgment (“Def.’s Mot.”), ECF No. [63];
Defendant’s Statement of Material Facts Not in Dispute (“Def.’s Stmt.”), ECF No. [63-2];
Plaintiff’s Opposition to Defendant’s Motion for Summary Judgment (“Pl.’s Opp’n”), ECF No.
[67]; Plaintiff’s Statement of Facts (“Pl.’s Stmt.”), ECF No. [67], at 3-17; Plaintiff’s Response to
Defendant’s Statement of Facts (“Pl.’s Resp. Stmt.”), ECF No. [67-1]; Defendant’s Reply to
Plaintiff’s Opposition to its Motion for Summary Judgment (“Def.’s Reply”), ECF No. [68];
Defendant’s Response to Plaintiff’s Statement of Facts (“Def.’s Resp. Stmt.”), ECF No. [68-1];
Plaintiff’s Sur-Reply in Opposition to Defendant’s Motion for Summary Judgment (“Pl.’s Sur-
Reply”), ECF No. [69-1].
                                                  2
parties do not dispute that Butler was the “sole decision maker in the termination of [Plaintiff].”

Pl.’s Stmt. ¶ 27; Def.’s Stmt. ¶ 5; Def.’s Resp. Stmt. ¶ 27.

       Defendant offers the following reason for Plaintiff’s termination:

       Plaintiff was terminated due to changes in the CJCC's operational needs and
       Plaintiff’s inability to perform according to the needs of the agency. These needs
       had changed from the time of Plaintiff’s initial employment in 2009. Plaintiff’s
       reliance on the guidance and expertise of the Executive Director of the CJCC and
       CJCC staff to perform his job functions undermined his effectiveness and
       usefulness to the agency. In particular, Plaintiff did not: 1) possess subject matter
       experience in the area of criminal and juvenile justice; 2) identify statistical or
       research analyses to address the broad range of challenges faced by the District’s
       criminal and juvenile justice system; 3) independently provide relevant innovative
       research recommendations to CJCC’s Executive Director; and 4) possess the
       ability to authoritatively present or explain research findings and
       recommendations.

Def.’s Resp. to Interrog. 5, Def.’s Ex. D, ECF No. [63-6]; see also Def.’s Stmt. ¶¶ 6-7.

       Plaintiff seeks to rebut Defendant’s alleged non-discriminatory reason for terminating

Plaintiff with three categories of evidence. First, Plaintiff points to evidence of “derogatory

slurs” made by Butler against Africans and other actions and inactions taken by Butler that

Plaintiff alleges reveal her discriminatory bias. Second, Plaintiff proffers evidence of Butler’s

allegedly longstanding degrading and disparate treatment of Plaintiff. Third, Plaintiff points to

evidence that Defendant’s proffered non-discriminatory reason for terminating Plaintiff is a

“subjective, manufactured and post hoc rationale.” Pl.’s Opp’n at 3.

       Plaintiff does not offer any direct evidence of discrimination, only circumstantial, and

none of the evidence to which Plaintiff points stands out as clearly discriminatory. Nevertheless,

after thoroughly reviewing the evidence presented by both parties, the Court cannot find that

Defendant is entitled to judgment as a matter of law, especially since the evidence presented at

the summary judgment stage must be analyzed in the light most favorable to the non-movant,


                                                  3
with all justifiable inferences drawn in his favor. Anderson v. Liberty Lobby, 477 U.S. 242, 255

(1986). The district court’s task is to determine “whether the evidence presents a sufficient

disagreement to require submission to [the trier of fact] or whether it is so one-sided that one

party must prevail as a matter of law.” Id. at 251-52.       In their pleadings and the deposition

testimony and responses to interrogatories attached to their pleadings, both parties provide very

little detail to support their assertions that Defendant was motivated by either discriminatory or

non-discriminatory reasons in terminating Plaintiff. The parties also do not respond to many of

the arguments and evidence raised by their opposing counsel. As a result, the Court is unable to

come to any conclusions about why certain actions were taken or not taken by Defendants.

Reviewing the evidence in the light most favorable to Plaintiff, the Court finds that this is a close

case and that reasonable triers of fact could draw “divergent yet justifiable inferences” from the

evidence provided. Moore v. Hartman, 571 F.3d 62, 66 (D.C. Cir. 2009) (“If material facts are

at issue, or, though undisputed, are susceptible to divergent inferences, summary judgment is not

available.” (citation omitted)). Moreover, many of the inferences the parties ask the Court to

draw from the evidence in the record are dependent upon credibility determinations that are the

function of a jury, not a judge deciding a motion for summary judgment. Liberty Lobby, 477

U.S. at 255. Accordingly, the Court finds it most appropriate to allow a jury to determine

whether Defendant’s proffered nondiscriminatory reason for Plaintiff’s termination is pretext for

national origin discrimination. See Aka v. Washington Hosp. Ctr., 116 F.3d 876, 880 (D.C. Cir.

1997) (internal quotations omitted), overturned on other grounds, 156 F.3d 1284 (D.C. Cir.

1998) (en banc) (“[i]n discrimination cases summary judgment must be approached with special

caution” and be reviewed under a “heightened standard”).



                                                 4
                                  II.    CONCLUSION

      For the reasons stated, the Court DENIES Defendant’s Motion for Summary Judgment.

An appropriate Order accompanies this Memorandum Opinion.


                                                 /s/
                                               COLLEEN KOLLAR-KOTELLY
                                               UNITED STATES DISTRICT JUDGE




                                           5